                                                                                             Case 2:20-cv-00244-JAD-EJY Document 20
                                                                                                                                 19 Filed 05/27/20 Page 1 of 2
                                                                                                                                                             3


                                                                                        1   LIPSON NEILSON P.C.
                                                                                            JOSEPH P. GARIN, ESQ.
                                                                                        2   Nevada Bar No. 6653
                                                                                            LISA J. ZASTROW, ESQ.
                                                                                        3   Nevada Bar No. 9727
                                                                                            9900 Covington Cross Drive, Suite 120
                                                                                        4   Las Vegas, Nevada 89144
                                                                                            Phone: (702) 382-1500
                                                                                        5   Fax: (702) 382-1512
                                                                                            jgarin@lipsonneilson.com
                                                                                        6   lzastrow@lipsonneilson.com
                                                                                        7   Attorneys for Defendants Tiffanie Cosper
                                                                                        8
                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                        9
                                                                                                                                DISTRICT OF NEVADA
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                                                                          ***
                                                                                       11
                                                                                       12    TERESA SIVIL,                                ) Case No: 2:20-cv-00244-JAD-EJY
LIPSON NEILSON P.C.




                                                                                       13                                                 )
                                                                                                                Plaintiff,                )
                                                                                       14       vs.                                       ) STIPULATION AND ORDER TO
                                                                                                                                          ) EXTEND DEADLINE TO FILE
                                                                                       15    COUNTRY MUTUAL INSURANCE                     ) REPLY IN SUPPORT OF MOTION
                                                                                                                                             TO DISMISS FOR LACK OF
                                                                                             COMPANY, a foreign corporation; TIFFANIE     ) PERSOANL AND SUBJECT
                                                                                       16    COSPER, an individual, DOES I through X; and ) MATTER JURISDICTION [ECF 16]
                                                                                       17    ROE CORPORATIONS I through X,                )
                                                                                                                                          ) (FIRST REQUEST)
                                                                                       18                       Defendants.               )
                                                                                             ________________________________________ )                ECF No. 19
                                                                                       19
                                                                                       20          Plaintiff TERESA SIVIL, by and through her counsel of record, Jerome R. Bowen, Esq., of
                                                                                       21   BOWEN LAW OFFICES, Defendant COUNTRY MUTUAL INSURANCE COMPANY, by and
                                                                                       22
                                                                                                                                                     28




                                                                                            through its counsel of record, Rebecca L. Mastrangelo, Esq., of the law offices of ROGERS,
                                                                                       23   MASTRANGELO, CARVALHO & MITCHELL, and Defendant TIFFANIE COSPER, by and through
                                                                                       24   her counsel of record, the law offices of LIPSON NEILSON P.C., hereby agree and stipulate that the
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25   deadline for Defendant TIFFANIE COSPER to file her Reply in Support of Motion to Dismiss [ECF
                                                                                       26   16] should be extended one (1) week from May 26, 2020, to June 2, 2020.
                                                                                       27
                                                                                       28

                                                                                                                                       Page 1 of 3
                                                                                             Case 2:20-cv-00244-JAD-EJY Document 20
                                                                                                                                 19 Filed 05/27/20 Page 2 of 2
                                                                                                                                                             3

                                                                                                                        TERESA SIVIL v. COUNTRY MUTUAL INSURANCE COMPANY, et al.
                                                                                        1
                                                                                                                                                               Case No. 2:20-cv-00244-JAD-EJY
                                                                                        2
                                                                                        3          Pursuant to Local Rule 6-1(b), the parties state the reason for the extension is to allow counsel

                                                                                        4   for Defendant TIFFANIE COSPER additional time to review and evaluate the issues raised in

                                                                                        5   Plaintiff’s Opposition to Defendant Tiffanie Cosper’s Motion to Dismiss for Lack of Personal and

                                                                                        6   Subject Matter Jurisdiction [ECF No. 18].     This is the Parties’ first request for an extension, and is

                                                                                        7   made in good faith and not for purpose of delay.

                                                                                        8    DATED this 27th day of May, 2020.                  DATED this 27th day of May, 2020.
                                                                                        9    BOWEN LAW OFFICES                                  LIPSON NEILSON P.C.
                      9900 Covington Cross Drive, Suite 120, Las Vegas, Nevada 89144




                                                                                       10    By:_/s/ Jerome R. Bowen_                           By:__/s/ Lisa J. Zastrow___________
                           Telephone: (702) 382-1500 Facsimile: (702) 382-1512




                                                                                                JEROME R. BOWEN, ESQ.                               JOSEPH P. GARIN, ESQ.
                                                                                       11       Nevada Bar No. 4540                                 Nevada Bar No. 6653
                                                                                                9960 W. Cheyenne Ave., Suite 270                    LISA J. ZASTROW, ESQ.
                                                                                       12       Las Vegas, NV 89129                                 Nevada Bar No. 9727
LIPSON NEILSON P.C.




                                                                                                (702) 240-5191 – Phone                              9900 Covington Cross Drive, Suite 120
                                                                                       13       (702) 240-5797 – Fax                                Las Vegas, Nevada 89144
                                                                                                 twilcox@lvlawfirm.com                              (702) 382-1500
                                                                                       14                                                           jgarin@lipsonneilson.com
                                                                                                 Attorneys for Plaintiff Teresa Sivil               lzastrow@lipsonneilson.com
                                                                                       15
                                                                                                                                                     Attorneys for Defendant Tiffanie Cosper
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                                                                        ORDER
                                                                                       19
                                                                                       20               Based on the parties' stipulation [ECF No. 19], IT IS HEREBY ORDERED that the
                                                                                            deadline for Defendant TIFFANIE COSPER to file her Reply in Support of Motion to Dismiss
                                                                                       21   [ECF No. 16] is extended to June 2, 2020.
                                                                                       22
                                                                                                                                                         28




                                                                                       23                                                  _________________________________
                                                                                                                                           U.S. District Judge Jennifer A. Dorsey
                                                                                       24                                                  Dated: May 27, 2020
                                                                                        2
                                                                                        3
                                                                                        4
                                                                                        5
                                                                                        6
                                                                                        7
                                                                                        8
                                                                                        9
                                                                                       10
                                                                                       11
                                                                                       12
                                                                                       13
                                                                                       14
                                                                                       15
                                                                                       16
                                                                                       17
                                                                                       18
                                                                                       19
                                                                                       20
                                                                                       21
                                                                                       22
                                                                                       23
                                                                                       24
                                                                                       25
                                                                                       26
                                                                                       27
                                                                                        1




                                                                                       25

                                                                                       26
                                                                                       27
                                                                                       28

                                                                                                                                         Page 2 of 3
